Bloodworth, J.
Back of this suit stands a valid and legal contract, upon which it is based. Mayor &c. of Washington v. Faver, 155 Ga. 680 (117 S. E. 653); Faver v. Mayor &c. of Washington, 159 Ga. 568 (126 S. E. 464). The allegations of the petition as amended show a cause of action which is not barred by the statute of limitations, and the court did not err in overruling the general and special demurrers to the petition. Judgment affirmed.

Broyles, C. J., and Luke, J., concur.

B. W. Fortson, for plaintiffs in error. C. E. Button, contra.